DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi 5,351,477 in view of Ishizaka 2008/0148736.
	In regards to Independent Claim 12, Joshi teaches a liquid fuel injector (fuel 35) comprising: a cylindrical center body (49) including a center axis (A), an annular shroud concentrically disposed outside the center body in a radial direction (23), an annular fuel injection body (30) disposed between and concentrically with the center body and the shroud, and including a liquid fuel passage formed therein (passage 31), a plurality of inner swirl vanes (32) that are arranged in an equal cycle in a circumferential direction in an annular inner air passage formed between the center body and the fuel injection body (as shown in figure 3), and comprise an inner swirl vane action surface on an upstream side in an airflow direction in the inner air passage (each vane of 32 includes a suction and pressure side), and a plurality of outer swirl vanes (34) that are arranged in an equal cycle in the circumferential direction in an annular outer air passage formed between the fuel injection body and the shroud (as shown in figure 3), and comprise an outer swirl vane action surface on an upstream side in an airflow direction in the outer air passage (each vane of 34 includes a suction and pressure side).  However, Joshi does not teach that at least one and a part of the one of an inner swirl vane action surface profile that is an intersection line between the inner swirl vane action surface and a plane including the center axis and the radial direction, and an outer swirl vane action surface profile that is an intersection line between the outer swirl vane action surface and the plane including the center axis and the radial direction are inclined with respect to a the radial direction, and in a case where each of the inner swirl vane action surface profile and the outer swirl vane action surface profile is a straight line or a curved line, 2Application No. 17/065,962Reply to the Office Action of June 10, 2022 and the Advisory Action of August 19, 2022an angle from a straight line extending in the radial direction through an upstream end of the inner swirl vane action surface profile, to the inner swirl vane action surface profile or a tangent line in an inclined part of the inner swirl vane action surface profile is an inner swirl vane inclination angle, an angle from a straight line extending in the radial direction through an upstream end of the outer swirl vane action surface profile, to the outer swirl vane action surface profile or a tangent line in an inclined part of the outer swirl vane action surface profile is an outer swirl vane inclination angle, each of these inclination angles is defined as an angle less than 90 degrees that takes a positive or negative sign when measured clockwise or counterclockwise, and the inner swirl vane inclination angle and the outer swirl vane inclination angle are both positive, or different in the sign from each other.  Ishizaka teaches using swirl vanes that are inclined with respect to a plane including the central axis and the radial direction (132a is inclined with respect to the radial plane as shown in figure 2, where the incline is 0 degrees at the inner periphery and 30 degrees at the outer periphery as shown in figure 6).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the radial incline of the inner and outer vanes of Joshi to be 30 degrees offset from the radial plane, as taught by Ishizaka, in order to prevent flashback by equalizing the flow velocity through the swirler vanes (abstract).
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Ishizaka as applied to claim 12 above, and further in view of Biagioli 2014/0123661.
	Regarding Dependent Claim 13, Joshi in view of Ishizaka teaches the invention as claimed and discussed above, and Joshi further teaches that the swirlers are oriented to counter-swirl (abstract).  However, Joshi in view of Ishizaka does not teach that the swirl inclination angles are 45 degrees or more.  Biagioli teaches using swirler vanes with a swirl inclination angle of greater than 45 degrees (30 to 50 degrees, paragraph [0021]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to change the angle of the swirler vanes of Joshi in view of Ishizaka to 50 degrees, as taught by Biagioli, in order to allow shearing of the radial profile of the flow through the swirler vanes (paragraph [0022]).
Regarding Dependent Claim 15, Joshi in view of Ishizaka teaches the invention as claimed and discussed above, and Joshi further teaches that the swirlers are oriented to counter-swirl (abstract).  However, Joshi in view of Ishizaka does not teach that the swirl inclination angle is 45 degrees or more.  Biagioli teaches using swirler vanes with a swirl inclination angle of greater than 45 degrees (30 to 50 degrees, paragraph [0021]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to change the angle of the swirler vanes of Joshi in view of Ishizaka to 50 degrees, as taught by Biagioli, in order to allow shearing of the radial profile of the flow through the swirler vanes (paragraph [0022]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Ishizaka as applied to claim 12 above, and further in view of Biagioli and Suria 2007/0289306.
	Regarding Dependent Claim 14, Joshi in view of Ishizaka teaches the invention as claimed and discussed above, and Joshi further teaches that the swirlers are oriented to counter-swirl (abstract).  However, Joshi in view of Ishizaka does not teach that the swirlers co-swirl or that the swirl inclination angle is 45 degrees or more.  Biagioli teaches using swirler vanes with a swirl inclination angle of greater than 45 degrees (30 to 50 degrees, paragraph [0021]).  Suria teaches that nested swirlers can either co-swirl or counter-swirl (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to change the angle of the swirler vanes of Joshi in view of Ishizaka to 50 degrees, as taught by Biagioli, and to rearrange the nested swirlers from a counter-swirl arrangement to a co-swirl arrangement, as taught by Suria, in order to allow shearing of the radial profile of the flow through the swirler vanes (paragraph [0022] of Biagioli), and because it would have been obvious to try rearranging the swirlers from a counter-swirl configuration to a co-swirl configuration because the two arrangements are the only orientations for nested angled swirlers for swirling air to mix with fuel (paragraph [0026] of Suria describes the two arrangements), KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  MPEP 2143 I (E).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741